 
 
IB 
Union Calendar No. 517
112th CONGRESS  2d Session 
H. R. 2919
[Report No. 112–712] 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2011 
Mr. Bachus (for himself, Mr. Aderholt, Mr. Bonner, Mr. Rogers of Alabama, Mr. Brooks, and Ms. Sewell) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 

December 20, 2012
Additional sponsors: Mrs. Roby, Mr. Jones, and Mr. Long


December 20, 2012
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic




A BILL 
To eliminate the reimbursement requirement for certain tornado shelters constructed with Federal assistance, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Community Shelter Protection Act of 2011. 
2.No reimbursement required for covered tornado shelter facilities 
(a)In generalNotwithstanding any other provision of law, the Federal Emergency Management Agency (FEMA) shall not require an educational institution Public Assistance applicant to reimburse FEMA for the market value of a covered temporary tornado shelter facility when the facility is no longer needed for its temporary purpose. 
(b)DefinitionsIn this section the following definitions apply: 
(1)Covered temporary tornado shelter facilityThe term covered temporary shelter facility means a structure— 
(A)designed to provide children protection from a tornado; and 
(B)constructed or acquired with Federal financial assistance. 
(2)Educational institutionThe term educational institution means any elementary school or any secondary school that is an eligible applicant for FEMA assistance pursuant to section 403 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b). 


1.Short titleThis Act may be cited as the Community Shelter Protection Act of 2011.
2.No reimbursement required for covered tornado shelter facilities
(a)In generalNotwithstanding any other provision of law, the Federal Emergency Management Agency (FEMA) may not require an educational institution to reimburse FEMA for the market value of a covered temporary tornado shelter facility.
(b)DefinitionsIn this section, the following definitions apply:
(1)Covered temporary tornado shelter facilityThe term covered temporary tornado shelter facility means a structure—
(A)designed to provide children protection from a tornado; and
(B)constructed or acquired with Federal financial assistance.
(2)Educational institutionThe term educational institution means any elementary school or any secondary school provided FEMA assistance pursuant to section 403 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b).
 

December 20, 2012
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
